IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,356-01


EX PARTE ERICK DANIEL DAVILA





ON NOTICE OF NO APPLICATION FOR WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. 1108359

IN THE CRIMINAL DISTRICT COURT NUMBER ONE

TARRANT COUNTY



Per Curiam.  


O R D E R


	This case is before us because no application for writ of habeas corpus has been filed
pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071. (1)
	Around February 2009, the trial court appointed David L. Richards to represent
applicant in a post-conviction writ of habeas corpus under Article 11.071.  On November 30,
2010, the State filed in this Court its brief on applicant's direct appeal.  Pursuant to Article
11.071, §§ 4(a) and (b), counsel should have filed applicant's application for writ of habeas
corpus or a motion requesting a 90-day extension for filing applicant's application in the
convicting court no later than January 14, 2011.  No application or motion for extension was
filed. 
	Shortly after the deadline passed for filing the application, counsel noticed that he had
improperly calendared the due date for filing the application for writ of habeas corpus.  He
thereafter filed a motion in the trial court to be forwarded to this Court showing cause for his
failure to timely file an application, requesting that he be allowed to continue representing
applicant, and requesting that a new due date be set for filing the application.  The trial court
forwarded his motion to this Court and issued an order giving this Court notice that no writ
was timely filed in the trial court. 
	Because counsel has admitted and taken responsibility for his error, and because he
has timely taken steps to correct his oversight, this Court has determined that he should be
allowed to continue representing applicant on habeas.  The Court has also determined that
applicant's writ application should be filed in the trial court on or before the 180th day after
the date of this order.  See Art. 11.071 § 4A(b)(2). 
	IT IS SO ORDERED THIS THE 2nd DAY OF MARCH, 2011.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.